DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that this application claims priority as a continuation in part of PCT/US 2017/065396 filed December 8, 2017, which claims priority to US Provisional 62/497,935 filed December 8, 2016.
Claim Status
Claims Filing Date
May 2, 2022
Amended
1, 8, 13, 14
Pending
1-20
Withdrawn
17-20
Under Examination
1-16


Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Lines 1-2 “comprising”.  
Withdrawn Specification Objections
The following objections are withdrawn due to specification amendment:
 [00052] “binary Fe-Ni phase diagram can be seen in FIGS. 8a-b”.  
[00053] “FIG. 8B plots the Tc for the gamma-FeNi phase and the alpha-Fe phase as a function of composition”. 
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(b) rejections are withdrawn due to claim amendment:
Claim 8 line 2 “longitudinal along the ribbon”.
Claim 13 lines 1-2 “annealed to enable a superplastic response”.
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
Specification Objection
	The specification objection directed to [00054] was not addressed in the response filed May 2, 2022.
Drawings Objection
	The Fig. 4 drawings amendment labels the left y-axis of the graph, but does not label the right y-axis, which have different values at the same location. The horizontal line drawn approximately through the middle of the graph is at 0.02 on the left side of the graph and 0.04 on the right side of the graph. It is unclear what the right y-axis units are. 
112(b)
	Amended claim 14 line 2 recites “the one or more diffusion barriers”. This lacks antecedent basis. Claim 1 line 4 recites “one or more barriers”. It is unclear whether one or more diffusion barriers  are the same as or different from the one or more barriers.
Peilei in view of either one of McHenry or Waeckerle
Sui in view of either one of McHenry or Waeckerle
	The applicant argues that none of the cited prior art discloses the claim 1 amendment that “the barrier prevents impingement of the crystalline grain with another crystalline grain in the amorphous matrix” (Remarks pgs. 9-11).
In response to applicant's argument that the prior art does not disclose that “the barrier prevents impingement of the crystalline grain with another crystalline grain in the amorphous matrix”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is noted that in applicant’s specification it is taught that “the barrier comprises niobium (Nb)” ([0010], claim 4).
	Peilei teaches an amorphous and crystalline composite (abstract) that includes Nb (abstract, section 3.1 paras. 1-3, Figs. 1, 2). Alternatively, Sui teaches amorphous alloys with nano-sized crystallites embedded in an amorphous matrix (1. Introduction para. 2, 3. Results and discussion paras. 3, 6, Figs. 2, 5) that include Nb (abstract, 2. Experimental procedure). While either one of Peilei or Sui are silent to the function of Nb, McHenry teaches a nanocomposite alloy comprising an amorphous phase and a crystalline phase (McHenry [0014]) including Nb, which is a grain growth inhibitor (McHenry [0038]). As an alternative to McHenry, Waeckerle teaches a nanocrystalline material (Waeckerle [0001]) manufactured from an amorphous ribbon (Waeckerle [0002]), which includes Nb, a growth inhibitor that retains a small size of crystals (Waeckerle [0059]). A grain growth inhibitor (i.e. Nb) prevents the grains from growing, which is directed towards preventing impingement of the crystalline grain with another crystalline grain in the amorphous matrix. Further, Peilei teaches crystalline grains separated from one another by the amorphous matrix (i.e. the crystalline grain has been prevented from impinging upon another crystalline grain in the amorphous matrix) (Peilei Figs. 3, 4, 5).  Alternatively, Sui teaches nano-size crystallites (i.e. crystalline grains) embedded in an amorphous matrix (i.e. the crystalline grain has been prevented from impinging upon another crystalline grain in the amorphous matrix) (Sui 1. Introduction para. 2, 3. Results and discussion paras. 3, 6, Figs.2, 5). In Sui, if the crystalline grain had impinged upon another crystalline grain in the amorphous matrix, then the crystalline grains (i.e. nano-size crystallites) would be next to each other and not embedded in or separated by amorphous matrix.

Specification Objection
The disclosure is objected to because of the following informalities:
 [00054] states “gamma-FeNi, or an ordered L12 (FIG. 1) structure”. It is unclear where Fig. 1 shows this feature. The gamma-FeNi ordered L12 structure appears to be seen in Fig. 2a as supported by [00050] of applicant’s specification.
Appropriate correction is required.
Drawings Objection
The drawings are objected to because
Fig. 4 does not have a rights side y-axis label.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 8 objected to because of the following informalities:  
Line 2 “along a long axis the ribbon” is grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 line 2 “the one or more diffusion barriers” renders the claim indefinite. There is insufficient antecedent basis. Claim 1 line 5 requires “one or more barriers”. It is unclear whether the diffusion barriers are the same as or different from the barriers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peilei (Peilei et al. Effect of Nb addition on Fe-Ni-B-Si amorphous and crystalline composite coatings by laser processing. Surface & coatings Technology 236 (2013) 84-90) in view of either one of McHenry (US 2010/0265028) or Waeckerle (US 2008/0196795).
Regarding claim 1, Peilei teaches adding Nb to an Fe-Ni-B-Si amorphous and crystalline composite coating (abstract) where Fe31Ni31Si18B18Nb2 has an amorphous fraction of 51% (Section 3.3 para. 1) with gamma-(Fe,Ni) and more crystalline phases form under repeated laser scanning (Section 3.1 paras. 2-3, Figs. 1, 2) and Fe30Nb30Si18B18Nb4 has an amorphous fraction of 45% (Section 3.3 para. 1) where the first stage of crystallization forms gamma-(Fe,Ni) in an amorphous matrix (Section 3.3 paras. 6-8, Formula (4)) . 
Peilei teaches the presence of Nb in the alloy (abstract, Section 3.1 paras. 1-3, Figs. 1, 2), but is silent to its function.
McHenry teaches a soft magnetic nanocomposite alloy comprising an amorphous phase and a crystalline phase ([0014]) including Nb as a grain growth inhibitor ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the Nb in the alloy of Peilei to be a barrier between the crystalline grains and amorphous matrix configured to inhibit growth of the crystalline grains during forming of the crystalline grains because in a nanocomposite alloys (McHenry [0014]; Peilei abstract) Nb is a grain growth inhibitor (McHenry [0038]).
Alternatively, Waeckerle teaches a strip of nanocrystalline material ([0001]) with 2 to 5 at% Nb as a growth inhibitor that retains a small size of crystals ([0059]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the 2 or 4 at% Nb in the alloy of Peilei to be a barrier between the crystalline grains and amorphous matrix configured to inhibit growth of the crystalline grains during forming of the crystalline grains because in a nanocrystalline material (Waeckerle [0001]; Peilei abstract) Nb is a growth inhibitor that retains a small size of crystals (Waeckerle [0059]).
Peilei teaches a Fe-Ni-B-Si-Nb amorphous and crystalline composite (i.e. crystalline grains in an amorphous matrix) (abstract) with gamma-(Fe,Ni) crystalline phases (i.e. the crystalline grains comprising an Fe-Ni compound) (Section 3.1 paras. 2-3, Section 3.3 paras. 6-8, Figs. 1,2, Formula (4)) with the crystalline grains separated from one another by the amorphous matrix (i.e. the crystalline grain has been prevented from impinging upon another crystalline grain in the amorphous matrix) (Figs. 3, 4, 6). The structure and composition of the prior art is substantially similar to that of the claimed nanocomposite. It appears the properties and functions of the prior art nanocomposite are substantially similar to those claimed, including the barrier (i.e. Nb) being between a crystalline grain and the amorphous matrix, the barrier (i.e. Nb) preventing impingement of the crystalline grain with another crystalline grain in the amorphous matrix,  the amorphous matrix comprising an increased resistivity relative to a resistivity of the crystalline grains, and the amorphous matrix being configured to reduce losses of the crystalline grains caused by a change in a magnetic field applied to the crystalline grains relative to losses of the crystalline grains that occur without the amorphous matrix.
Regarding claims 2 and 3, Peilei teaches Fe31Ni31Si18B18Nb2 with gamma-(Fe,Ni) crystalline phases (Section 3.1 paras. 2-3, Figs. 1,2) and Fe30Nb30Si18B18Nb4 with  gamma-(Fe,Ni) in the first stage of crystallization (Section 3.3 paras. 6-8, Formula (4)). Gamma-(Fe,Ni) reads on a crystalline grain that comprises a Fe-Ni base that is meta-stable, face-center, and cubic (claim 2).
Regarding claim 9, Peilei teaches Fe31Ni31Si18B18Nb2 (i.e. 38 at% Si, B, and Nb) (Section 3.1 paras. 2-3, Figs. 1, 2) and Fe30Nb30Si18B18Nb4 (i.e. 40 at% Si, B, and Nb) (Section 3.3 paras. 6-8, Formula (4)).
Regarding claim 10, Peilei teaches Fe31Ni31Si18B18Nb2 (Section 3.1 paras. 2-3, Figs. 1,2) and Fe30Nb30Si18B18Nb4 (Section 3.3 paras. 6-8, Formula (4)) (i.e. both contain 0 at% Co).
Regarding claim 11, Peilei teaches Fe31Ni31Si18B18Nb2 (Section 3.1 paras. 2-3, Figs. 1,2) and Fe30Nb30Si18B18Nb4 (Section 3.3 paras. 6-8, Formula (4)). 31 at% Ni and 30 at% Ni each read on approximately 30 at% Ni.
Regarding claim 12 and 14-16, Peilei teaches a Fe-Ni-B-Si-Nb amorphous and crystalline composite (i.e. crystalline grains in an amorphous matrix) (abstract) with gamma-(Fe,Ni) crystalline phases (i.e. the crystalline grains comprising an Fe-Ni compound) (Section 3.1 paras. 2-3, Section 3.3 paras. 6-8, Figs. 1,2, Formula (4)) with the crystalline grains separated from one another by the amorphous matrix (Figs. 3, 4, 6). The structure and composition of the prior art is substantially similar to that of the claimed nanocomposite. It appears the properties and function of the prior art nanocomposite are substantially similar to those claimed, including the resistivity of the crystalline grains being approximately 100 uO-cm and the resistivity of the amorphous matrix being approximately 150 uO-cm (claim 12), the crystalline grains in the amorphous matrix and the one or more diffusion barriers comprising a strain-annealed structure that is tuned to a relative magnetic permeability above 10,000 (claim 14), the change in a magnetic field applied to the crystalline grains occurring at a frequency between 400 Hz and 5 kHz (claim 15), and the losses comprising eddy current losses (claim 16).
Regarding claim 13, Peilei teaches a Fe-Ni-B-Si-Nb amorphous and crystalline composite (i.e. crystalline grains in an amorphous matrix) (abstract) with gamma-(Fe,Ni) crystalline phases (i.e. the crystalline grains comprising an Fe-Ni compound) (Section 3.1 paras. 2-3, Section 3.3 paras. 6-8, Figs. 1,2, Formula (4)) with the crystalline grains separated from one another by the amorphous matrix (Figs. 3, 4, 6) that undergoes laser scanning (i.e. annealing such that the amorphous matrix is annealed) (Section 2) with repeated laser scanning forming more crystalline phases (Section 3.1 para. 2).
The structure, composition, and processing of the prior art are substantially similar to that of the claimed nanocomposite. It appears the properties and function of the prior art nanocomposite are substantially similar to those claimed, including annealing causing the nanocomposite to have a superplastic response that occurs in response to a tension applied to the nanocomposite.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peilei (Peilei et al. Effect of Nb addition on Fe-Ni-B-Si amorphous and crystalline composite coatings by laser processing. Surface & coatings Technology 236 (2013) 84-90) in view of McHenry (US 2010/0265028) and optionally Waeckerle (US 2008/0196795) as applied to claim 1 above.
Regarding claim 4, Peilei in view of either one of McHenry or Waeckerle teaches Fe31Ni31Si18B18Nb4 and Fe30Nb30Si18B18Nb4 (Peilei Section 3.3 para. 1) where B and Nb facilitate the development of amorphous and NC (i.e. nanocrystalline) structures (Peilei Section 1 para. 2) and Nb is a grain growth inhibitor (McHenry [0038]; Waeckerle [0059]).
Peilei teaches Fe31Ni31Si18B18Nb2 (Section 3.1 paras. 2-3, Figs. 1,2) and Fe30Nb30Si18B18Nb4 (Section 3.3 paras. 6-8, Formula (4)), but is silent to the function of B and Si together.
McHenry teaches B promotes glass-forming ability ([0041]) and Si enhances the glass forming ability provided by B ([0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the B and Si in the amorphous alloys of Peilei to be configured together to enable glass-forming ability of the amorphous matrix because that if their function in a nanocomposite alloy (McHenry [0001], [0041], [0043]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peilei (Peilei et al. Effect of Nb addition on Fe-Ni-B-Si amorphous and crystalline composite coatings by laser processing. Surface & coatings Technology 236 (2013) 84-90) in view of either one of McHenry (US 2010/0265028) or Waeckerle (US 2008/0196795) as applied to claim 1 above, and further in view of Yoshizawa (Yoshizawa et al. Fe-based soft magnetic alloys composed of ultrafine grain structure. Materials Transaction, JIM, Vol. 31, No. 4 (1990), pp. 307 to 314.).
Regarding claim 5, Peilei is silent to the presence of a Cu nucleation agent.
Yoshizawa teaches an Fe-Cu-Nb-Si-B soft magnetic alloy (abstract, 1. Preparation of specimens) where copper is added to form nuclei sites of ultrafine grains (i.e. Cu nucleation agent configured to increase nucleation of crystalline grains during a forming process relative to the nucleation of the crystalline grains during a forming process without the copper nucleation agent) (I. Introduction para. 4).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the nanocomposite of Peilei to include Cu because it forms nuclei sites of ultrafine grains (Yoshizawa I. Introduction para. 4) by segregating with Fe due to positive chemical exchange interaction (Yoshizawa 2. Effects of Cu and Nb on crystallization para. 4) where Cu in combination with Nb (Yoshizawa 2. X-ray diffraction and microstructure para. 2) forms a homogeneous structure (Yoshizawa 2. Effects of Cu and Nb on crystallization para. 3) with suppressed crystalline phase grain growth (Yoshizawa 2. Effects of Cu and Nb on crystallization para. 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peilei (Peilei et al. Effect of Nb addition on Fe-Ni-B-Si amorphous and crystalline composite coatings by laser processing. Surface & coatings Technology 236 (2013) 84-90) in view of either one of McHenry (US 2010/0265028) or Waeckerle (US 2008/0196795) as applied to claim 1 above, and further in view of Sui (Sui et al. Nanocrystallization of Ni-Fe-Nb-Si-B amorphous alloys. Materials Science and Engineering A286 (2000) 201-204).
Regarding claim 6, Peilei teaches gamma-(Fe,Ni) crystalline phases (i.e. the crystalline grains comprising an Fe-Ni compound) (Section 3.1 paras. 2-3, Section 3.3 paras. 6-8, Figs. 1,2, Formula (4)), but is silent to the average diameter of these crystalline grains.
Sui teaches Ni-Fe-Nb-Si-B amorphous alloys (abstract, 2. Experimental procedure) annealed to produce crystallization products (3. Results and discussion para. 2) including gamma-(Fe,Ni) where samples annealed at 480, 500, 550 °C showed crystallization with sharper XRD peaks at 550 °C attributed to grain growth (3. Results and discussion para. 3, Fig. 2) and grain sizes annealed at 550 °C of 40 to 18 nm (Table 1). Annealing conditions (i.e. temperature and time) determine grain size with increasing time and/or temperature increasing grain growth (3. Results and discussion para. 3, Fig. 2). Grain size is a result-effective variable. 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to form nanocrystalline gamma-(Fe,Ni) grains because it obtains excellent magnetic properties (Sui 1. Introduction para. 1). Grain size is a result-effective variable that determines soft magnetic property where increasing time and/or temperature increases grain growth (Sui 3. Results and discussion para. 3, Fig. 2) and annealing at 550°C for 30 min (Sui 2. Experimental Procedure) produced 40 to 18 nm size grains (Sui Table 1). For a result-effective variable the determination of optimum or workable ranges is characterized as routine experimentation. MPEP 2144.05(II)(B).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peilei (Peilei et al. Effect of Nb addition on Fe-Ni-B-Si amorphous and crystalline composite coatings by laser processing. Surface & coatings Technology 236 (2013) 84-90) in view of either one of McHenry (US 2010/0265028) or Waeckerle (US 2008/0196795) as applied to claim 1 above, and further in view of Sui (Sui et al. Nanocrystallization of Ni-Fe-Nb-Si-B amorphous alloys. Materials Science and Engineering A286 (2000) 201-204) and Yoshizawa (Yoshizawa et al. Fe-based soft magnetic alloys composed of ultrafine grain structure. Materials Transaction, JIM, Vol. 31, No. 4 (1990), pp. 307 to 314.).
Regarding claim 7, Peilei teaches a coating (abstract, 2. Experimental procedure), is silent to the nanocomposite forming a ribbon.
Sui teaches Ni-Fe-Nb-Si-B amorphous alloys manufactured by melt-quenching to form a ribbon 20 um thick (abstract, 2. Experimental procedure). 
Yoshizawa teaches a Fe-Cu-Nb-Si-B alloy in the form of an amorphous ribbon 18 um thick (abstract, 1. Preparation of specimens) where soft magnetic amorphous alloys are used for magnetic cores (i.e. wound ribbons) and magnetic recording heads (i.e. thin films) (1. Introduction paras. 1, 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to form the composite of Peilei by melt-quenching to form a 20 um thick ribbon because it forms an amorphous and nanocrystalline structure with excellent soft magnetic properties such as high permeability and high saturation magnetization (Sui 1. Introduction paras. 1-2) where Ni-Fe-Nb-Si-B alloys with gamma-(Fe,Ni) crystalline phase (Peilei  Section 3.1 paras. 2-3, Figs. 1,2, Section 3.3 paras. 6-8, Formula (4); Sui abstract, 1. Introduction paras. 2, 3, 2. Experimental procedure, 3. Results and discussion paras. 3, 6, Figs. 2, 5) are known to be formed by melt-quenching into 20 um thick ribbons (Sui 2. Experimental procedure). Further, forming the alloy of Peilei into a ribbon allows it to be used in a magnetic core, which is an art recognized alternative to a thin film (i.e. coating) (Yoshizawa I. Introduction paras. 1, 3). It is prima facie obvious to substitute equivalents (i.e. magnetic core ribbon shape and thin film coating shape) known for the same purpose (i.e. soft magnetic alloy). MPEP 2144.06(II).
Regarding claim 8, Peilei in view of Sui and Yoshizawa teaches a Fe-Ni-B-Si-Nb amorphous and crystalline composite (i.e. crystalline grains in an amorphous matrix) (Peilei abstract) with gamma-(Fe,Ni) crystalline phases (i.e. the crystalline grains comprising an Fe-Ni compound) (Peilei Section 3.1 paras. 2-3, Section 3.3 paras. 6-8, Figs. 1,2, Formula (4)) with the crystalline grains separated from one another by the amorphous matrix (Peilei Figs. 3, 4, 6) in the form of a 20um thick ribbon (Sui abstract, 2. Experimental procedure; Yoshizawa 1. Preparation of specimens). The structure and composition of the prior art is substantially similar to that of the claimed nanocomposite. It appears the properties and function of the prior art nanocomposite are substantially similar to those claimed, including the nanocomposite comprising a magnetic anisotropy that is longitudinal along a long axis of the ribbon.
Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sui (Sui et al. Nanocrystallization of Ni-Fe-Nb-Si-B amorphous alloys. Materials Science and Engineering A286 (2000) 201-204) in view of either one of McHenry (US 2010/0265028) or Waeckerle (US 2008/0196795).
Regarding claim 1, Sui teaches Ni35Fe40Nb3Si9B13 and Ni58Fe17Nb3Si9B13 amorphous alloys (abstract, 2. Experimental procedure) that are Ni-Fe based amorphous alloys with nano-sized crystallites embedded in an amorphous matrix (1. Introduction para. 2, 3. Results and discussion paras. 3, 6, Figs. 2, 5).
Sui teaches the presence of Nb in the alloy (abstract, 2. Experimental procedure), but is silent to its function.
McHenry teaches a soft magnetic nanocomposite alloy comprising an amorphous phase and a crystalline phase ([0014]) including Nb as a grain growth inhibitor ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the Nb in the alloy of Sui to be a barrier between the crystalline grains and amorphous matrix configured to inhibit growth of the crystalline grains during forming of the crystalline grains because in soft magnetic nanocomposite alloys (McHenry [0014]) Nb is a grain growth inhibitor (McHenry [0038]).
Alternatively, Waeckerle teaches a strip of nanocrystalline material ([0001]) with 2 to 5 at% Nb as a growth inhibitor that retains a small size of crystals ([0059]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the 3 at% Nb in the alloy of Sui to be a barrier between the crystalline grains and amorphous matrix configured to inhibit growth of the crystalline grains during forming of the crystalline grains because in a nanocrystalline material (Waeckerle [0001]) Nb is a growth inhibitor that retains a small size of crystals (Waeckerle [0059]).
Sui teaches Ni-Fe based amorphous alloys with nano-sized crystallites embedded in an amorphous matrix (i.e. the crystalline grain has been prevented from impinging upon another crystalline grain in the amorphous matrix) (1. Introduction para. 2, 3. Results and discussion paras. 3, 6, Figs. 2, 5). The structure and composition of the prior art is substantially similar to that of the claimed nanocomposite. It appears the properties and function of the prior art nanocomposite are substantially similar to those claimed, including the barrier (i.e. Nb) being between a crystalline grain and the amorphous matrix, the barrier (i.e. Nb) preventing impingement of the crystalline grain with another crystalline grain in the amorphous matrix, the amorphous matrix comprising an increased resistivity relative to a resistivity of the crystalline grains, and the amorphous matrix being configured to reduce losses of the crystalline grains caused by a change in a magnetic field applied to the crystalline grains relative to losses of the crystalline grains that occur without the amorphous matrix.
Regarding claims 2 and 3, Sui teaches a gamma-(Fe,Ni) solid solution crystallization phase that forms as a result of annealing (i.e. the crystalline grains comprise a Fe-Ni base that is meta-stable, face-center, and cubic, claim 2) (3. Results and discussion paras. 3, 6, Figs. 2, 5).
Regarding claim 6, Sui teaches Ni58Fe17Nb3Si9B13 has a gamma-(Fe,Ni) average grain size of 18 nm (Table 1).
For the Ni35Fe40Nb3Si9B13 alloy, Sui teaches Ni-Fe-Nb-Si-B amorphous alloys (abstract, 2. Experimental procedure) annealed to produce crystallization products (3. Results and discussion para. 2) including gamma-(Fe,Ni) where samples annealed at 480, 500, 550 °C showed crystallization with sharper XRD peaks at 550 °C attributed to grain growth (3. Results and discussion para. 3, Fig. 2) and grain sizes annealed at 550 °C of 40 to 18 nm (Table 1). Annealing conditions (i.e. temperature and time) determine grain size with increasing time and/or temperature increasing grain growth (3. Results and discussion para. 3, Fig. 2). Grain size is a result-effective variable. For a result-effective variable the determination of optimum or workable ranges is characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claim 7, Sui teaches a ribbon with a 20 um thickness (2. Experimental procedure).
Regarding claims 8, 12, and 14-16, the structure and composition of the prior art is substantially similar to that of the claimed nanocomposite. It appears the properties and function of the prior art nanocomposite are substantially similar to those claimed, including the nanocomposite comprising a magnetic anisotropy that is longitudinal along a long axis of the ribbon (claim 8), the resistivity of the crystalline grains being approximately 100 uO-cm and the resistivity of the amorphous matrix being approximately 150 uO-cm (claim 12), the crystalline grains in the amorphous matrix and the one or more diffusion barriers comprising a strain-annealed structure that is tuned to a relative magnetic permeability above 10,000 (claim 14), the change in a magnetic field applied to the crystalline grains occurs at a frequency between 400 Hz and 5 kHz (claim 15), and the losses comprise eddy current losses (claim 16).
Regarding claim 9, Sui teaches Ni35Fe40Nb3Si9B13 and Ni58Fe17Nb3Si9B13 amorphous alloys (i.e. both contain 25 at% of B, Si, Nb) (abstract, 2. Experimental procedure, 3. Results and discussion paras. 3, 6, Figs. 2, 5).
 Regarding claim 10, Sui teaches Ni35Fe40Nb3Si9B13 and Ni58Fe17Nb3Si9B13 amorphous alloys (i.e. both containing 0 at% Co) (abstract, 2. Experimental procedure, 3. Results and discussion paras. 3, 6, Figs. 2, 5).
Regarding claim 11, Sui teaches a Ni35Fe40Nb3Si9B13 amorphous alloy (abstract, 2. Experimental procedure, 3. Results and discussion para. 6, Fig. 5). 35 at% reads on approximately 30 at% of Ni. 
Regarding claim 13, Sui teaches annealing at 450, 480, 500, 550, 580, and 600 °C to form crystalline phases in the amorphous matrix (2. Experimental, 3. Results and discussion paras. 3, 6, Figs. 2, 5). 
The structure, composition, and processing of the prior art are substantially similar to that of the claimed nanocomposite. It appears the properties and function of the prior art nanocomposite are substantially similar to those claimed, including annealing causing the nanocomposite to have a superplastic response that occurs in response to a tension applied to the nanocomposite.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sui (Sui et al. Nanocrystallization of Ni-Fe-Nb-Si-B amorphous alloys. Materials Science and Engineering A286 (2000) 201-204) in view of McHenry (US 2010/0265028) and optionally Waeckerle (US 2008/0196795) as applied to claim 1 above.
Regarding claim 4, Sui in view of either one of McHenry or Waeckerle teaches Ni35Fe40Nb3Si9B13 and Ni58Fe17Nb3Si9B13 amorphous alloys (Sui abstract, 2. Experimental procedure, 3. Results and discussion paras. 3, 6, Figs. 2, 5) where Nb is a grain growth inhibitor (McHenry [0038]; Waeckerle [0059]).
Sui teaches Ni35Fe40Nb3Si9B13 and Ni58Fe17Nb3Si9B13 amorphous alloys (abstract, 2. Experimental procedure, 3. Results and discussion paras. 3, 6, Figs. 2, 5), but is silent to the function of B and Si.
McHenry teaches B promotes glass-forming ability ([0041]) and Si enhances the glass forming ability provided by B ([0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the B and Si in the amorphous alloys of Sui to be configured together to enable glass-forming ability of the amorphous matrix because that if their function in a nanocomposite alloy (McHenry [0001], [0041], [0043]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sui (Sui et al. Nanocrystallization of Ni-Fe-Nb-Si-B amorphous alloys. Materials Science and Engineering A286 (2000) 201-204) as applied to claim 1 above, and further in view of Yoshizawa (Yoshizawa et al. Fe-based soft magnetic alloys composed of ultrafine grain structure. Materials Transaction, JIM, Vol. 31, No. 4 (19990), pp. 307 to 314.).
Regarding claim 5, Sui is silent to the presence of a Cu nucleation agent.
Yoshizawa teaches a Fe-Cu-Nb-Si-B soft magnetic alloy (abstract, 1. Preparation of specimens) where copper is added to form nuclei sites of ultrafine grains (i.e. Cu nucleation agent configured to increase nucleation of crystalline grains during a forming process relative to the nucleation of the crystalline grains during a forming process without the copper nucleation agent) (I. Introduction para. 4).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the nanocomposite of Sui to include Cu because it forms nuclei sites of ultrafine grains (Yoshizawa I. Introduction para. 4) by segregating with Fe due to positive chemical exchange interaction (Yoshizawa 2. Effects of Cu and Nb on crystallization para. 4) where in combination with Nb (Yoshizawa 2. X-ray diffraction and microstructure para. 2) forms a homogeneous structure (Yoshizawa 2. Effects of Cu and Nb on crystallization para. 3) with suppressed crystalline phase grain growth (Yoshizawa 2. Effects of Cu and Nb on crystallization para. 5).
Related Art
Sporenberg (DE 19936040)
	Sporenberg teaches an amorphous and nanocrystalline magnetically soft material ([0001]) containing iron-nickel (Fe+Ni) as the basis and boron, silicon, copper, and niobium ([0009]), where doping with niobium prevents the growth of crystal nuclei and stabilizes the nanocrystalline state ([0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735     



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735